Mr. Justice Holdom delivered the opinion of the court. Abstract of the. Decision. 1. Corporations, § 234* — when articles of incorporation are admissible to show names of subscribers to corporate stock. In a garnishee proceeding to compel the garnishee defendants to respond for the amounts unpaid upon their several subscriptions to stock in the corporation defendant in the main action, a certified copy of the articles of incorporation is admissible to show who were subscribers to the capital stock of such corporation. 2. Corporations, § 234*- — when evidence sufficient to show that garnishee defendants are stockholders of corporation and that subscriptions are unpaid. In a proceeding to garnishee amounts alleged to be unpaid upon subscriptions to corporate stock, evidence held to support a finding that the garnishees were subscribers to the stock for which their subscriptions appeared upon a certified copy of the articles of incorporation received in evidence and that their subscriptions were unpaid. 3. Corporations, § 284* — when officer may not charge unpaid salary against unpaid stock subscription. In a proceeding to garnishee an amount claimed to be due upon a subscription to stock in the corporation defendant in the main action, a credit claimed for salary as secretary cannot be charged against such subscription where there is no proof that any salary was authorized by the board of directors. 4. Garnishment, § 100* — when no presumption indulged from garnishee’s denial of liability. No presumption will be indulged in a garnishee's denial of liability where, at the time of the trial against him, he is in default for want of an answer. 5. Costs, § 73* — when cost of additional abstract is properly taxed against appellant. Where matter material to a decision of the cause is omitted from the abstract on appeal, an additional abstract filed by appellee will be taxed as costs against appellant.